           Case 8:19-cr-00061-JVS Document 51 Filed 07/30/19 Page 1 of 1 Page ID #:548

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date     July 30, 2019


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                                     Not Present
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:         Present App. Ret.

Michael John Avenatti                              NOT          X       Dean Steward                            NOT               X



 Proceedings:        [IN CHAMBERS] ORDER RE SERVICE


       The Court has made an initial review of defendant Michael Avenatti’s (“Avenatti”)
Motion to Compel discovery. (Docket No. 50.) It is not clear that the Motion was served on
the receiver for Eagan Avenatti, LLP.

            Avenatti is ordered to make service on the receiver and to file a proof of service
within seven days.




                                                                                                                :       0

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
